           Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

DONNA CARTER,                                 *
                                              *
       Plaintiff,                             *
                                              *
               v.                             *       Civil Action No. 20-cv-11898-IT
                                              *
QUICKEN LOANS, LLC,                           *
                                              *
       Defendant.                             *

                                  MEMORANDUM & ORDER

                                           July 20, 2021

TALWANI, D.J.

       Plaintiff Donna Carter brought this action on behalf of herself and a putative class against

Quicken Loans, LLC (“Quicken Loans”) in state court, alleging that Quicken Loans called her to

collect on her mortgage loan more frequently than is permitted under Massachusetts regulations.

Class Action Complaint and Demand for Jury Trial (“Complaint”) [#1-2]; see 940 Code Mass.

Regs. § 7.04(1)(f). Quicken Loans removed the case to this court [#1] and filed a Motion to

Dismiss [#16] on the grounds that (1) it made no collection calls to Carter during the relevant

time period and (2) the regulation is an unconstitutional restraint on speech in violation of the

First Amendment. As to the first ground, Quicken Loans filed a Motion to Convert Portions of its

Motion to Dismiss into a Motion for Summary Judgment [#22] at the court’s direction [#19].

Carter opposed the motion and requested additional time for discovery under Fed. R. Civ. P.

56(d) [#24]. For the following reasons, the court grants Quicken Loans’ Motion to Convert

Portions of its Motion to Dismiss into a Motion for Summary Judgment [#22] and grants Carter

limited third-party discovery under Rule 56(d).
            Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 2 of 6




    I.      Background

         Carter alleges that she had a mortgage loan from Quicken Loans, a residential mortgage

servicer. Complaint ¶¶ 1, 8 [#1-2].

         Carter claims that that Quicken Loans violated a Massachusetts regulation that makes it

an “unfair or deceptive act or practice for a creditor” to “[i]nitiat[e] a communication with any

debtor via telephone . . . in excess of two such communications in each seven-day period.” 940

Code Mass. Regs. § 7.04(1)(f). The regulation applies only to communications made “in an effort

to collect a debt.” Armata v. Target Corp., 99 N.E.3d 788, 790 (Mass. 2018)); see 940 Code

Mass. Regs. § 7.02.

         In support of its motion to dismiss, Quicken Loans attached transcripts of calls to Carter’s

phone number. [#17-1] At a scheduling conference, the court notified the parties that it would

“allow limited discovery to the issue of whether, in fact, this is the universe of communications”

between Quicken Loans and Carter, Telephonic Scheduling Conference Transcript 9 [#20], and

instructed Carter to “file a Rule 56(f) affidavit” if she needed discovery beyond what Quicken

Loans would voluntarily disclose, id. at 17.

         Quicken Loans has now submitted a declaration explaining that during the four years1

before she filed her complaint (August 11, 2016 through August 11, 2020), Carter had only one

mortgage loan with Quicken Loans. Declaration of Amy Courtney (“Courtney Decl.”) ¶ 4 [#23-

1]. That loan was paid off on or about December 17, 2018. Id. The declaration states that the

attached a call log and transcripts reflect “all outbound calls made . . . on Quicken Loans’ behalf”




1
 The regulation at issue, 940 Code Mass. Regs. § 7.04(1)(f), implements Mass. Gen. Laws ch.
93A, §2. See Armata, 99 N.E.3d at 790. That statute carries a four-year statute of limitations.
Mass. Gen. Laws ch. 260, § 5A.

                                                  2
             Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 3 of 6




to Carter’s phone number during the relevant time period. Courtney Decl. 2-3 & Ex. A [#23-1].

Quicken Loans also produced a further affidavit and transcript of an incoming call (from Carter

to Quicken Loans), during which Carter spoke with a Quicken Loans team member (Alex

Makled) about a refinance opportunity and instructed him to call her back. Second Declaration of

Amy Courtney (“Second Courtney Decl.”) ¶¶ 6-9 & Ex. 3 [#26-2]. The incoming call took place

earlier the same day as the earliest outgoing call. Id.

          Carter asserts that the call log and transcripts provided do not include all the calls she

received from Quicken Loans during the relevant time period. Plaintiff’s Memorandum in

Opposition to Defendant’s Motion to Convert Portions of its Motion to Dismiss into a Motion for

Summary Judgment (“Opp.”) 2 [#24]. She requests leave to conduct additional discovery under

Fed. R. Civ. P. 56(d). 2 Id. at 3. Specifically, she seeks to subpoena her telephone provider for her

own call records, and she requests that the court order Quicken Loans to produce “the complete

account history notes related to the Plaintiff.” Id.

    II.      Legal Standard

          Rule 56(d) provides that “[i]f a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). A Rule 56(d)

proffer “should be authoritative; it should be advanced in a timely manner; and it should explain

why the party is unable currently to adduce the facts essential to opposing summary judgment.”




2
 Rule 56(d) was formerly Rule 56(f), and there is no substantive difference between the old rule
and the new one. In re PHC, Inc. S’holder Litig., 762 F.3d 138, 143 n.2 (1st Cir. 2014).


                                                    3
                Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 4 of 6




In re PHC, Inc. S’holder Litig., 762 F.3d 138, 143 (1st Cir. 2014) (quoting Resol. Tr. Corp. v. N.

Bridge Assocs., Inc., 22 F.3d 1198, 1203 (1st Cir. 1994)) (internal quotation marks omitted). If

the party’s inability to “adduce the facts essential to opposing summary judgment” is due to

incomplete discovery, her explanation must: “(i) ‘show good cause for the failure to have

discovered the facts sooner’; (ii) ‘set forth a plausible basis for believing that specific facts . . .

probably exist’; and (iii) ‘indicate how the emergent facts . . . will influence the outcome of the

pending summary judgment motion.’” Id. (quoting Resol. Tr. Corp., 22 F.3d at 1203).

    III.        Discussion

           Quicken Loans does not dispute that Carter’s Rule 56(d) proffer was timely. The court

addresses each remaining factor in turn.

           A.      Authoritativeness

           Carter’s Rule 56(d) proffer took the form of an affidavit from her counsel, stating in part

that Plaintiff “has reviewed the records Defendant submits in support its motions for summary

judgment and disputes that they are complete.” Affidavit of Sergei Lemberg (“Lemberg Aff.”)

¶ 3 [#24-1]. Counsel states further that Carter “believes that Defendant placed additional calls

demanding payment on her mortgage loan that are not reflected in Defendant’s records.” Id.

Although “a Rule 56(f) proffer may acceptably take the form of ‘written representations of

counsel’” Resol. Tr. Corp., 22 F.3d at 1204 (quoting Paterson-Leitch Co. v. Massachusetts Mun.

Wholesale Elec. Co., 840 F.2d 985, 988 (1st Cir. 1988)), where possible, it should come from “a

person who possesses firsthand knowledge and who is competent to address the specifics of the

matters discussed,” id. When it comes to the content of alleged phone calls between Carter and

Quicken Loans and between Carter and her telephone provider, the person with firsthand

knowledge who should be addressing the specifics of her review and recollections is Carter, not

her counsel.

                                                    4
             Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 5 of 6




        B.        Good Cause for the Failure to Have Discovered the Facts Sooner

        Since there has been no discovery yet, this is Carter’s first opportunity to discover the

relevant facts.

        C.        Plausible Basis for Believing that Specific Facts Probably Exist

        Carter says that her “account history notes” and records from her phone provider will

show that Quicken Loans’ records of outgoing calls made to Carter are incomplete. Carter bases

this claim on the argument that the transcript of the first call she received from Quicken Loans

suggests previous contact between Carter and the caller, meaning that there must be calls missing

from the records. Opp. 2-3 [#24]. It is true that the transcript of the first call Carter received from

Quicken Loans shows Carter and the caller (Quicken Loans team member Alex Makled) greeting

each other by name and discussing a project he had been working on for her, without

introduction. Courtney Decl. ¶ 15(a) & Ex. B2 [#23-1]. But Quicken Loans explains this by

producing a transcript showing that the previous contact was an incoming call from Carter earlier

the same day. Second Courtney Decl. ¶ 8 & Ex. 3 [#26-2].

        Carter’s counsel asserts further that Carter believes there were additional calls. This

vague assertion is insufficient to meet Carter’s burden to provide the court with reason to believe

that Quicken Loans’ records of outgoing calls are incomplete, or that additional discovery from

Quicken Loans will uncover evidence of undisclosed collection calls. However, in the interest of

ensuring a just result, the court will accept counsel’s assertion as sufficiently plausible to the

extent the discovery sought is limited to Carter’s own phone records.

        D.        How the Emergent Facts Will Influence the Outcome of the Pending Motion

        To the extent that Plaintiff sought the “account history notes” to determine the content of

the calls, those facts would not influence the outcome of the pending motion where the court has

the actual transcripts to review. See, e.g., Elkins v. Medco Health Solutions, Inc., No. 12-2141,

                                                   5
             Case 1:20-cv-11898-IT Document 29 Filed 07/20/21 Page 6 of 6




2014 WL 1663406, at *10 (E.D. Miss. Apr. 25, 2014) (denying plaintiff’s Rule 56(d) request for

additional discovery concerning “intent and purpose” of calls where defendant produced “a

recording and transcript” of the relevant call).

          The records from Carter’s phone service provider, however, could influence the outcome

of Quicken Loans’ motion. If Carter’s claim that she received calls from Quicken Loans that

were not disclosed in Quicken Loans’ call log is correct, the records from her phone provider

will bear it out.

    IV.      Conclusion

          For the foregoing reasons, the court grants Quicken Loans’ Motion to Convert Portions of

its Motion to Dismiss into a Motion for Summary Judgment [#22] and grants Carter limited

third-party discovery under Rule 56(d). Carter will be permitted to serve a subpoena for her own

phone records on her phone provider but will not be permitted discovery of Defendant’s account

history notes. Carter shall file any further opposition to Quicken Loans’ pending Motion to

Dismiss [#16] (portions of which are now converted into a motion for summary judgment) no

later than August 15, 2021. Any such opposition that includes factual assertions by Plaintiff shall

include an affidavit from Carter herself, rather than from counsel.

          IT IS SO ORDERED.

          July 20, 2021                                      /s/ Indira Talwani
                                                             United States District Judge




                                                   6
